Citation Nr: 0336306	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for a lumbar strain 
with herniated nucleus pulposus and radicular pain, evaluated 
as 20 percent disabling for orthopedic symptoms of the lumbar 
spine, with a separate 20 percent rating for neurological 
involvement of the right lower extremity, and a separate 10 
percent rating for neurological involvement of the left lower 
extremity.

2.  Entitlement to an effective date earlier than September 
23, 2002, for assignment of separate evaluations for lumbar 
spine radiculopathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  He also had active duty for training from 
May 20, 1978, to June 3, 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  The 
Board denied the veteran's appeals in July 2000.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Court granted a joint motion to vacate the Board's decision 
and remand the case to the Board.  The Board remanded the 
claims to the RO for additional development in September 
2001.  A claim for service connection for a back disorder 
which had been on appeal was granted by the RO in February 
2002.  The veteran subsequently perfected an appeal with 
respect to the rating assigned for the disorder and the 
effective date of separate compensable ratings for 
radiculopathy of the right and left lower extremities.  

The case was returned to the Board for further appellate 
review.  The Board denied the request to reopen a claim for 
service connection based on new and material evidence.  The 
Board also found that additional development was required 
with respect to the two newly appealed issues.  Accordingly, 
those issues were remanded by the Board to the VA Appeals 
Management Center in August 2003.  The case has now been 
returned to the Board.

REMAND

In the remand order of August 2003, the Board noted that 
because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
with respect to the rating assigned for the low back disorder 
and the effective date of separate compensable ratings for 
radiculopathy of the right and left lower extremities was 
required for compliance with the notice and duty to assist 
provisions contained in the new law and implementing 
regulations.  The Board noted that the claims file does not 
contain a VCAA duty to assist/notify letter which pertains to 
those issues on appeal.  No letter had been issued with 
respect to the claim for an increased rating or the claim for 
an earlier effective date for increased compensation.  Thus, 
the RO had not provided the appellant with notice of the 
allocation of burdens in obtaining evidence pertinent to such 
claims.  Specifically, the VA failed to meet the requirement 
to provide notice to the appellant of the information and 
evidence necessary to substantiate the claims, including an 
explanation of which portion of any such information or 
evidence is to be provided by which party.  

The case was subsequently routed to the appeals management 
center, and has now been returned to the Board.  
Significantly, however, there is no indication in the claims 
file that any of the development requested by the Board was 
performed.  Accordingly, to ensure full compliance with due 
process requirements, the case is again REMANDED to the RO 
for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with respect to the rating 
assigned for the low back disorder and 
the effective date of separate 
compensable ratings for radiculopathy of 
the right and left lower extremities.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied.  The 
required notice to the appellant should 
include a statement as to the information 
and evidence necessary to substantiate 
the claims and should indicate which 
portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
the claimant.

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

3.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




